TANNER, P. J.
This is a petition under the Workmen’s Compensation Act brought by a physician to recover from an employer the statutory amount of his claim for attendance upon a workman injured in the employ of the respondent company.
The injured employee was asked by his foreman what doctor he was employing and said that he was employing the petitioner, his own doctor. The foreman offered no objection to this.
The only defence relied upon in this case is that the petition was not brought within two years as provided by the statute.
The petitioner seeks to place his claim upon the same basis as any contract and holds that he can bring suit at any time within six years.
We feel obliged to decide as we did in the case of James E. F. Henry, M. D., vs. American Enamel Company, W. C. A. No. 626, that the claim is subject to the provisions of the provisions of the Workmen’s Compensation -Act:
“It might be further objected that the physician’s petition might not be considered as ‘an employee’s claim for compensation,’ but it certainly is part of the employee’s claim for compensation in the ordinary petition where he makes the physician’s services a part of his recovery, and even where the physician petitions in his own name, his petition is -based upon and limited by the employee’s statutory claim for medical attendance. We do not believe that the Legislature intended that a physician’s bill which is based upon the employee’s claim and recovered by petition under the Workmen’s Compensation Act could be sued for subsequently to the two year limitation prescribed by statute.”'
The petition must therefore be denied.